DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 5/27/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statements (IDS) submitted on 5/27/2020 and 11/16/2021 have been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 5/27/2020 have been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities:
Reference numbers 402 and 602 are not in the specification. (Figure 2)
"At 812, the system constructs the vertical threshold as described herein."  It appears that reference number 812 should be reference number 814. (Paragraph [0043])
Appropriate correction is required.

Claim Objections
4.	Claims 7 and 16-20 are objected to because of the following informalities:
“Buffer 304” should not include the reference number in Claim 7 (Line 2).
“An urban air mobility vehicle (UAMV) 5” should not include the reference number in Claim 16 (Lines 1-2).
Any claim not mentioned has been included because of its dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-3, 5-6, 10-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
Regarding Claim 2, it cannot clearly be ascertained how a vertical threshold is determined using vertical speed from the claim language.  Claims 10 and 17 are rejected for similar reasoning.  Claims 11, 13-15, and 18-20 are rejected under 35 U.S.C 112(b) due to their dependence from Claims 10 and 17.
Regarding Claim 3, it cannot clearly be ascertained how a vertical threshold is determined using the aircraft ability from the claim language.  Claims 11 and 16 are rejected for similar reasoning.  Claims 13-15 and 17-20 are rejected under 35 U.S.C 112(b) due to their dependence from Claims 11 and 16.
Regarding Claim 5, it cannot clearly be ascertained how a buffer shape is determined using the current ground speed from the claim language.  Claims 13 and 16 are rejected Claims 6, 14-15, and 17-20 are rejected under 35 U.S.C 112(b) due to their dependence from Claims 5, 13, and 16.
6.	Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
7.	Claim 9 recites the limitation "an object" in Lines 13 and 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the objects are supposed to be the same object.  An object in the map data is interpreted as the same object as in the first portion.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 4-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20060220920 A1) in view of Maddanimath (US 20140104080 A1).
12.	Regarding Claim 1, McCauley teaches a terrain awareness and warning (TAW) system adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
A source of three-dimensional map data comprising streets and objects (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas [objects], and also the locations and elevations of man-made obstacles such as radio antenna towers [objects], buildings [objects], bridges [streets], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three dimensional map data] representation of the terrain relief for visual display 208.");
Geospatial sensors that provide for the UAMV, a current location, a current heading, and a current altitude (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
A controller operationally coupled to the display device, source of map data, and the geospatial sensors, the controller programmed by programming instructions to (McCauley: [0013] "For this example embodiment, system 200 includes a processing unit 202 [controller], a position determination unit 204 [geospatial sensors], a database 206 [source of map data], and a visual display 208 [display device]." Note that Figure 2 shows that the controller, display device, source of map data, and geospatial sensors are all coupled.):
Construct, at the current altitude of the UAMV, a buffer around the UAMV, the buffer being two-dimensional (McCauley: [0019] and [0025] "As a function of the real-time aircraft position information, processing unit 202 retrieves terrain data from database 206 relevant to a selected range within a wide-angle field [constructing buffer] of view portrayed by visual display 208. As such, visual display 208 can display terrain information projected along the current real-time heading of the aircraft, within the vertical, lateral and range extents of the displayed field of view."  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current altitude], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [buffer] extending from the position of aircraft 302cNote that in Figure 3A-C, the radius [buffer] is two dimensional and a buffer is constructed around the air vehicle because, within the buffer, terrain data is shown in detail, where outside of the buffer, there is no terrain data.);
Construct a vertical threshold as a function of the current altitude (McCauley: [0006] and [0021] "As the aircraft proceeds along a flight path, the processing unit determines the aircraft's current position and compares associated terrain elevation data stored in the database with aircraft altitude data received from the altitude determination unit...However, if the processing unit's comparison of the stored terrain data and altitude data indicates that relative terrain data should be displayed [constructing vertical threshold], then the processing unit removes the hue from the absolute terrain color renderings on the display and replaces the color, for example, with a grayscale."  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold].");
Identify an object in the map data that is within the buffer and has a height equal to or above the vertical threshold (McCauley: [0021] and [0026] "Portions of the display showing terrain [identify an object in the map data] having an elevation below the current altitude of the aircraft, but above the pre-selected caution altitude [above vertical threshold], can be illuminated or painted using a relative altitude color selected to indicate caution, such as yellow."  Also, "However, FIGS. 3B and 3C differ in that a significant amount of additional aircraft-relative terrain information areas 314c [identifying objects] (e.g., color coded green for safe and yellow for caution) are now being posted in visual display 300c.");
McCauley fails to explicitly teach to display the identified object using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold.
Maddanimath teaches identifying an object in the map data that is within the buffer and has a height equal to or above the vertical threshold (Maddanimath: [0026] "For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [object] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display.");
And display the identified object using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold (Maddanimath: [0023] and [0026] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second portion] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [portion]. An RA is displayed as a red filled square." Note that a skilled practitioner would recognize that the first portion is different in respect to the second portion.).
McCauley and Maddanimath are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath to visually distinguish objects of the map data because it provides the benefit of displaying objects to the pilot for the increased awareness and safety.
13.	Regarding Claim 2, McCauley and Maddanimath remains as applied above in Claim 1, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed (McCauley: [0015] "The navigation system can provide information to position determination unit 204 [geospatial sensors] about the aircraft's barometric altitude relative to sea level, and its vertical speed [current vertical speed] and current air speed."); 
And the controller is programmed to calculate the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0021] "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
14.	Regarding Claim 4, McCauley and Maddanimath remains as applied above in Claim 1, and further, Maddanimath teaches the controller is programmed to visually distinguish the identified object by color highlighting it with respect to remaining objects (Maddanimath: [0025] "The specific symbol type [visually distinguish objects] is dependent upon the intruder's location and closing rate. The symbols change shape and color [color highlighting] as separation between the intruder and the host aircraft decreases so as to represent increasing levels of concern [with respect to remaining objects].").
15.	Regarding Claim 5, McCauley and Maddanimath remains as applied above in Claim 1, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a ground speed (McCauley: [0015] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.); 
McCauley: [0025] "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current speed], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [construct buffer] extending from the position of aircraft 302c."  Note that a skilled practitioner would recognize that the buffer is always a circle when the aircraft is traveling at a current ground speed.).
16.	Regarding Claim 6, McCauley and Maddanimath remains as applied above in Claim 5, and further, McCauley teaches the controller is further programmed to construct the buffer to be circular with a center on the UAMV when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
17.	Regarding Claim 7, McCauley and Maddanimath remains as applied above in Claim 1, and further, Maddanimath teaches identifying an object having a first portion that is within the buffer 304 and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first portion] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display." Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
And display the first portion using the visually distinguishing technique with respect to the second portion (Maddanimath: [0023] and [0026] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second portion] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [first portion]. An RA is displayed as a red filled square." Note that a skilled practitioner would recognize that the first portion is different in respect to the second portion.).
18.	Regarding Claim 8, McCauley and Maddanimath remains as applied above in Claim 1, and further, Maddanimath teaches identifying an object having a first feature that is within the buffer and has the height equal to or above the vertical threshold, and a second feature that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first feature] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display.” Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
Maddanimath: [0023] and [0026] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second feature] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [first feature]. An RA is displayed as a red filled square." Note that a skilled practitioner would recognize that the first feature is different in respect to the second feature.).
19.	Regarding Claim 9, McCauley teaches a method for terrain awareness and warning (TAW) adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
Receiving, by a controller, three-dimensional map data comprising streets and objects (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas [objects], and also the locations and elevations of man-made obstacles such as radio antenna towers [objects], buildings [objects], bridges [streets], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three dimensional map data] representation of the terrain relief for visual display 208.");
Receiving, by the controller, a current location, a current heading, and a current altitude from geospatial sensors (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
And continuously rendering, by a display device, a lateral display showing the UAMV at the current location within the map data (McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
Constructing, by the controller, at the current altitude of the UAMV, a buffer around the UAMV (McCauley: [0019] and [0025] "As a function of the real-time aircraft position information, processing unit 202 retrieves terrain data from database 206 relevant to a selected range within a wide-angle field [constructing buffer] of view portrayed by visual display 208. As such, visual display 208 can display terrain information projected along the current real-time heading of the aircraft, within the vertical, lateral and range extents of the displayed field of view."  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current altitude], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [buffer] extending from the position of aircraft 302c."  Note that in Figure 3A-C, the radius [buffer] is constructed around the air vehicle because, within the buffer, terrain data is shown in detail, where outside of the buffer, there is no terrain data.);
Constructing, by the controller, a vertical threshold as a function of the current altitude (McCauley: [0006] and [0021] "As the aircraft proceeds along a flight path, the processing unit determines the aircraft's current position and compares associated terrain elevation data stored in the database with aircraft altitude data received from the altitude determination unit...However, if the processing unit's comparison of the stored terrain data and altitude data indicates that relative terrain data should be displayed [constructing vertical threshold], then the processing unit removes the hue from the absolute terrain color renderings on the display and replaces the color, for example, with a grayscale."  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold].");
Identifying, by the controller, an object in the map data that is within the buffer and has a height equal to or above the vertical threshold (McCauley: [0021] and [0026] "Portions of the display showing terrain [identify an object in the map data] having an elevation below the current altitude of the aircraft, but above the pre-selected caution altitude [above vertical threshold], can be illuminated or painted using a relative altitude color selected to indicate caution, such as yellow."  Also, "However, FIGS. 3B and 3C differ in that a significant amount of additional aircraft-relative terrain information areas 314c [identifying objects] (e.g., color coded green for safe and yellow for caution) are now being posted in visual display 300c.").
McCauley fails to explicitly teach identifying, by the controller, an object having a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold; and displaying the identified object using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold; and displaying the first portion using the visually distinguishing technique with respect to the second portion.
However, in the same field of endeavor, Maddanimath teaches identifying, by the controller, an object in the map data that is within the buffer and has a height equal to or above the vertical threshold; Identifying, by the controller, an object having a first portion that is within the buffer and has the height Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [object, first portion] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display.");
And displaying the identified object using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold; and displaying the first portion using the visually distinguishing technique with respect to the second portion (Maddanimath: [0023] and [0026] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second portion] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [portion]. An RA is displayed as a red filled square." Note that a skilled practitioner would recognize that the first portion is different in respect to the second portion.).
McCauley and Maddanimath are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath to visually distinguish objects of the map data because it provides the benefit of displaying objects to the pilot for the increased awareness and safety.	
Regarding Claim 10, McCauley and Maddanimath remains as applied above in Claim 9, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed, and further comprising, calculating, by the controller, the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0015] and [0021] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
21.	Regarding Claim 12, McCauley and Maddanimath remains as applied above in Claim 9, and further, Maddanimath teaches the controller is programmed to visually distinguish the identified object by color highlighting it with respect to remaining objects (Maddanimath: [0025] "The specific symbol type [visually distinguish objects] is dependent upon the intruder's location and closing rate. The symbols change shape and color [color highlighting] as separation between the intruder and the host aircraft decreases so as to represent increasing levels of concern [with respect to remaining objects].").
Claims 3, 11, 13-15, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20060220920 A1), in view of Maddanimath (US 20140104080 A1), in further view of Flotte (US 20100106419 A1).
23.	Regarding Claim 3, McCauley and Maddanimath remains as applied above in Claim 1.
	McCauley and Maddanimath fails to explicitly teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate.
	However, in the same field of endeavor, Flotte teaches teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate (Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Maddanimath, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath and Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.
24.	Regarding Claim 11, McCauley and Maddanimath remains as applied above in Claim 10.
	McCauley and Maddanimath fails to explicitly teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate.
	However, in the same field of endeavor, Flotte teaches the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Maddanimath, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath and Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.	
25.	Regarding Claim 13, McCauley, Maddanimath, and Flotte remains as applied above in Claim 11, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a ground speed (McCauley: [0015] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.);
And further comprising, constructing, by the controller, the buffer to have a shape that is a function of the current ground speed of the UAMV (McCauley: [0025] "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current speed], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [construct buffer] extending from the position of aircraft 302c."  Note that a skilled practitioner would recognize that the buffer is always a circle when the aircraft is traveling at a current ground speed.).
26.	Regarding Claim 14, McCauley, Maddanimath, and Flotte remains as applied above in Claim 13, and further, McCauley teaches by the controller, the buffer to be circular with a center on the UAMV when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
27.	Regarding Claim 15, McCauley, Maddanimath, and Flotte remains as applied above in Claim 14, and further, Maddanimath teaches identifying, by the controller, an object having a first feature that is within the buffer and has the height equal to or above the vertical threshold, and a second feature that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first feature] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display." Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
Maddanimath: [0023] and [0026] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second feature] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [first feature]. An RA is displayed as a red filled square." Note that a skilled practitioner would recognize that the first feature is different in respect to the second feature.)
28.	Regarding Claim 16, McCauley teaches a method for terrain awareness and warning (TAW) adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
Receiving, by a controller, three-dimensional map data comprising streets and objects (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas [objects], and also the locations and elevations of man-made obstacles such as radio antenna towers [objects], buildings [objects], bridges [streets], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three dimensional map data] representation of the terrain relief for visual display 208.");
Receiving, by the controller, a current location, a current heading, a current speed, and a current altitude from geospatial sensors (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
And continuously rendering, by a display device, a lateral display showing the UAMV at the current location within the map data (McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
Constructing, by the controller, at the current altitude of the UAMV, a buffer around the UAMV that has a shape that is a function of the UAMV current speed (McCauley: [0015] and [0025] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current speed], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [construct buffer] extending from the position of aircraft 302c."  Note that a skilled practitioner would recognize that the buffer is always a circle when the aircraft is traveling at a current ground speed.).
McCauley fails to teach identifying, by the controller, an object having at least a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold; and displaying the 
However, in the same field of endeavor, Maddanimath teaches identifying, by the controller, an object having at least a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first portion] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display." Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
And displaying the first portion using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold (Maddanimath: [0023] and [0026] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second portion] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [portion]. An RA is displayed as a red filled square." Note that a skilled practitioner would recognize that the first portion is different in respect to the second portion.).
McCauley and Maddanimath are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath to visually distinguish objects of the 
McCauley and Maddanimath fails to teach constructing, by the controller, a vertical threshold as a function of the current altitude and a UAMV-specific ability to accelerate vertically.
However, in the same field of endeavor, Flotte teaches constructing, by the controller, a vertical threshold as a function of the current altitude and a UAMV-specific ability to accelerate vertically (Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Maddanimath, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath and Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.
29.	Regarding Claim 17, McCauley, Maddanimath, and Flotte remains as applied above in Claim 16, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed, and further comprising, calculating, by the controller, the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0015] and [0021] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
30.	Regarding Claim 18, McCauley, Maddanimath, and Flotte remains as applied above in Claim 17, and further, McCauley teaches by the controller, the buffer to be circular with a center on the UAMV when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
31.	Regarding Claim 19, McCauley, Maddanimath, and Flotte remains as applied above in Claim 18, and further, Maddanimath teaches identifying, by the controller, an object having a first feature that is within the buffer and has the height equal to or above the vertical threshold, and a second feature that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first feature] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display." Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
And displaying the first feature using the visually distinguishing technique with respect to the second feature (Maddanimath: [0023] and [0026] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second feature] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [first feature]. An RA is displayed as a red filled square." Note that a skilled practitioner would recognize that the first feature is different in respect to the second feature.).
32.	Regarding Claim 20, McCauley, Maddanimath, and Flotte remains as applied above in Claim 19, and further, Maddanimath teaches visually distinguishing by color highlighting (Maddanimath: [0025] "The specific symbol type [visually distinguish objects] is dependent upon the intruder's location and closing rate. The symbols change shape and color [color highlighting] as separation between the intruder and the host aircraft decreases so as to represent increasing levels of concern.").

Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure. 
Blaskovich (US 20060227036 A1
Hayes (US 20160364991 A1) is directed to a display and information is displayed indicative of first and second portions of a map where the air vehicle is within a first or second threshold.
He (US 20110066362 A1) is directed to displaying aircraft in-trail traffic and format each displayed aircraft which may include a different size, color, or image to reduce confusion.
Prosser (US 20200410877 A1) is directed to a Terrain Awareness Warning System (TAWS) and generate a trajectory based on the current capability of the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663